Hooker, J.
(dissenting). I am of the opinion that the court erred in not directing a verdict for the defendant. The case is fairly within the cases of Shietart v. City of Detroit, 108 Mich. 309; Black v. City of Manistee, 107 Mich. 61; Irion v. City of Saginaw, 120 Mich. 295; Cloney v. City of Kalamazoo, 124 Mich. 655; King v. Township of Colon, 125 Mich. 511. The street was in the process of being paved, and to enable pedestrians to avoid the mud in crossing the contractors had laid down loose boards. Across the street railway a temporary crossing was made by laying short boards from rail to rail. They were not fastened, and manifestly could not be, if the cars were to use the track during the process of paving, and whether used or not the city should not be expected to make more than a temporary crossing, which should not be judged by the requisities of a permanent cross-walk. It is customary for private persons to lay down loose and unfastened boards upon their premises for temporary use, and while, perhaps, the sufficiency of the crossing made in this case may have been a proper question to submit to the jury, upon which I express no opinion, the question of contributory negligence was not. Not only does the rule in the cases cited apply to this case, but a plaintiff should be held to a higher degree of care than usual where, as in this case, he knows and can see the temporary character of the crossing, its details of construction, and the certainty that the loose board across the track must fly up at one end, if one steps upon the other.
The judgment should be reversed, and no new trial ordered.
Grant, J., did not sit.